Citation Nr: 1452469	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss at a noncompensable evaluation, effective July 19, 2004. During the pendency of this appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.

In December 2013 and August 2014, the Board remanded the Veteran's increased rating claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in June 2014 and October 2014 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

During the appeal, the Veteran's claims folder was scanned and is now completely housed in the Veterans Benefits Management System (VBMS), which is VA's paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In correspondence received in June 2014, the Veteran indicated that he has ringing in his ears and expected that to be considered in conjunction with his hearing loss claim.  The Board considers this a claim of entitlement to service connection for tinnitus.  As it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over it.  It is hereby referred to the AOJ for appropriate disposition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, in August 2014, the Board remanded the Veteran's bilateral hearing loss disability claim in order for the AOJ to obtain an outstanding audiological treatment evaluation report dated January 30, 2014 from the VA Medical Center in Tuskegee, Alabama.    

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  Crucially, the January 30, 2014 VA audiological evaluation report has yet to be obtained and associated with the claims folder.  Although it appears that an attempt was made to obtain outstanding VA treatment records, the Veteran's VBMS claims folder reveals that the attempt only covered the period from February 25, 2014 to September 11, 2014.  Moreover, the only VA treatment record that was associated with the claims folder following the August 2014 Board remand is a copy of a February 2014 VA audiological examination which was already of record.  There is no indication that an attempt was made to obtain the January 30, 2014 VA audiological evaluation, or a finding that the evaluation report is unavailable.  In light of the foregoing, the Board finds that another attempt should be made on Remand for the AOJ to obtain the outstanding January 30, 2014 VA audiological evaluation report from the Tuskegee VA Medical Center as was previously identified by the Veteran and the Board in the August 2014 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability, to include a VA audiological evaluation dated January 30, 2014 from the VA Medical Center in Tuskegee, Alabama.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



